                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRIAN CHRISTOPHER COOPER,                        *
#314-546
                                                 *
       Petitioner
                                                 *
               v                                             Civil Action No. DKC-10-224
                                                 *
RICKY FOXWELL, Warden,
THE ATTORNEY GENERAL OF                          *
 THE STATE OF MARYLAND,
                                                 *
       Respondents
                                          ***
                                    MEMORANDUM OPINION

       Petitioner Brian Christopher Cooper1 is challenging his conviction for first-degree murder

in this Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254. ECF No. 1.

Respondents assert the petition should be denied and dismissed. ECF Nos. 7, 41. Cooper filed a

reply. ECF No. 43.

       This case is ready for disposition.      Upon review, the court finds no need for an

evidentiary hearing. See Rule 8(a), Rules Governing Section 2254 cases in the United States

District Courts; Local Rule 105.6 (D. Md. 2016); see also Fisher v. Lee, 215 F.3d 438, 455 (4th

Cir. 2000) (petitioner not entitled to hearing under 28 U.S.C. § 2254(e)(2)). For the reasons set

forth below, the court will deny and dismiss the petition with prejudice.

                                      BACKGROUND

       Cooper was convicted of the April 16, 2002, murder of Elliott Scott, who died of multiple

stab wounds. ECF No. 7-4. On November 13, 2006, a jury sitting in the Circuit Court for

Baltimore City found Cooper guilty of first degree murder. The jury acquitted Cooper on the

charges of carrying a concealed dangerous weapon and openly carrying a dangerous weapon




   1
       Cooper is incarcerated at Eastern Correctional Institution in Westover, Maryland.
with intent to injure. The court sentenced Cooper to serve life in prison. ECF No. 1, ECF No 7-

4 pp. 2-7.2

       I.      Direct Appeal

       Cooper, through counsel, appealed his judgment of conviction to the Court of Special

Appeals of Maryland, raising the following questions:

       1) Did the trial court err in instructing the jury that it could return inconsistent verdicts;

       2) Should the judgment in this case be reversed where the verdicts were inconsistent,
       defense counsel objected to an instruction condoning the inconsistent verdicts, and the
       Court of Appeals decision in Price v. State, [405 Md. 10 (2008)] was issued after the
       trial, but while this appeal was pending;

       3) Did the trial court err in admitting as substantive evidence prior statements of a critical
       state’s witness which did not, in substance, contradict the witness’s trial testimony;

       4) Was it error to refuse to admit the prior statements in their entirety under the doctrine
       of verbal completeness; and

       5) Is a suspect’s failure to turn himself in to the police admissible as evidence of
       consciousness of guilt.

ECF No. 1 p. 3.

       On March 19, 2009, the Court of Special Appeals affirmed Cooper’s conviction. ECF

No. 7-4. The court held that Cooper’s direct challenge to the consistency of the verdicts was not

preserved for appellate review because no objection to the verdict was made at trial. ECF No. 7-

4 pp. 7-8. Second, the court found that the trial court did not err in instructing the jury. Id. at 8-

12. Third, the court found that the trial court erred partially with regard to admitting prior

statements of a witness, but found this error harmless beyond a reasonable doubt. Id. at 12-18.


   2
        In April, 2003, after a three-day jury trial in the Circuit Court for Baltimore City, Cooper
was convicted first degree murder, carrying a dangerous weapon, and openly carrying a
dangerous weapon with intent to injure. The Court of Special Appeals of Maryland reversed,
holding that the circuit court erred in failing to suppress certain statements obtained in violation
of Cooper’s Miranda rights. Cooper v. State, 163 Md. App. 70, 84 (2005). He was re-tried as
stated above.
                                                   2
Fourth, the court found that the trial court’s decision not to admit the prior statements in their

entirety was not an abuse of discretion. Id. at 18-21. Lastly, the court held that although the trial

court abused its discretion by admitting evidence that Cooper knew he was a suspect in the case,

the error was harmless beyond a reasonable doubt. Id. at 21-23.

       Cooper filed a Petition for Writ of Certiorari, which the Court of Appeals of Maryland

denied on June 19, 2009. ECF No. 7-5. In his Petition for Certiorari, Cooper raised essentially

the same questions he presented to the Court of Special Appeals:

       1) Whether the court erred in instructing the jury that it could return inconsistent verdicts;

       2) Whether the judgment in this case should be reversed where the verdicts were
       inconsistent, defense counsel objected to an instruction condoning the inconsistent
       verdicts, and the Court of Appeals’ Decision in Price v. State was issued after the trial
       while his appeal was pending;

        3) Whether the court erred in admitting as substantive evidence prior statements of a
       critical state’s witness which did not, in substance, contradict the witness’s trial
       testimony;

       4) Whether the court erred in refusing to admit the prior statements in their entirety
       under the “Doctrine of Verbal Completeness”; and

       5) Whether the court erred in abuse of discretion in admitting evidence Cooper knew he
       was a suspect?

ECF No. 7-5 pp. 4-5.

       II.     § 2254 Petition

       Cooper filed this petition on January 28, 2010, presenting the following claims:

       1) the jury verdicts were inconsistent;

       2) the Court of Special Appeals should have reversed his convictions because trial
       counsel timely objected to inconsistent verdicts when “he objected to the jury instructions
       as being wrong,” and “his trial counsel failed to object to the inconsistent verdict”;

       3) under the doctrine of verbal completeness the prior statement of a witness should have
       been admitted for the jury’s review in its entirety; and



                                                 3
        4) information about Cooper’s failure to turn himself in was not admissible as
        consciousness of guilty, violated his rights under the Fifth, Sixth, and Fourteenth
        Amendments and should not have been presented to the jury.

ECF No. 1 p. 7; see also ECF No. 9 pp. 2-3.

        On April 20, 2010, Respondents filed an Answer seeking dismissal of the petition for

lack of exhaustion. ECF No. 7. Respondents also argued that Cooper’s second and fourth

claims were broader than the claims Cooper presented on direct appeal.                Specifically,

Respondents asserted that Cooper’s second ground raised a new ineffective assistance of counsel

claim which was unexhausted because the Sixth Amendment ground was not raised on direct

appeal and his fourth ground raised new Sixth and Fourteenth Amendment claims which were

unexhausted because Cooper only raised the claim under the Fifth Amendment on direct appeal.

ECF No. 7 pp. 10-11.

        In response, Cooper filed a motion to strike, seeking to withdraw the non-exhausted

claims without prejudice. ECF No. 8. On June 14, 2010, the court addressed the exhaustion

issue, placed Cooper on notice of the consequences of striking the unexhausted grounds and his

available options, and granted him additional time to inform the court how he wished to proceed.

ECF No. 9.

        On June 23, 2010, Cooper filed a motion to stay. ECF No. 10. Cooper acknowledged

that his ineffective assistance of counsel claims had not been exhausted in the state courts and he

asked the court to exercise its discretion under Rhines v. Weber, 544 U.S. 269 (2005), to stay his

case pending exhaustion of his claims on state post-conviction review. Cooper indicated that he

was requesting assistance from the Office of the Maryland Public Defender Collateral Review

Division in filing his post-conviction petition and would provide a quarterly update to the court

“by way of status report any stipulation imposed by the court as to his progress.” ECF No. 10

p. 2.
                                                4
        On July 7, 2010, after determining that there was good cause to stay this matter while

Cooper completed state court review, the court dismissed the motion to strike as moot and

granted the motion to stay.      ECF No. 11.         The court ordered review held in abeyance,

administratively closed this case pending Cooper’s exhaustion of state court remedies, and

directed Cooper to file status reports at three-month intervals. ECF No. 11.

        Cooper initially filed routine status reports.     After December 1, 2014, however, he

submitted one “progress report” and a show cause response, both in reply to court orders. ECF

No. 32, 36. In correspondence received by the court on March 3, 2017, Cooper informed the

court that he filed his post-conviction petition in September of 2016, and was waiting to hearing

from the Office of the Maryland Public Defender. ECF No. 37. The state court docket indicates

that Cooper’s initial post-conviction petition was filed in June of 2011 and “withdrawn” on

June 27, 2012. Cooper filed a second post-conviction petition on January 15, 2013, which was

“closed” on August 29, 2016. Cooper’s third post-conviction petition, filed on October 11, 2016,

was “closed” on August 14, 2017. See State v. Cooper, Case Number 102161036 (Cir. Ct. for

Balt. City).

        The court lifted the stay and reopened the case on September 6, 2017. ECF No. 38.

Respondents were directed to file a supplemental response addressing the grounds presented in

the petition, which they did on November 17, 2017. ECF No. 41. In their supplemental

response, Respondents aver that Cooper no longer has direct appeal or state post conviction

remedies available in regard to the claims in his petition. ECF No. 41 p. 6. Cooper filed a reply

on December 8, 2017. ECF No. 43. Because Cooper’s reply indicated that he needed additional

time to draft the reply due to his limited access to the prison library, the court issued an Order on

May 21, 2018, granting him until June 15, 2018, to supplement the reply. ECF No. 44. Cooper

did not file a supplement to his reply and the deadline for doing so has long expired.
                                                 5
                                   STANDARD OF REVIEW

       The court may grant a petition for a writ of habeas corpus only for violations of the

Constitution or laws of the United States. 28 U.S.C. § 2254(a). Violations of state law which do

not infringe on specific federal constitutional protections are not cognizable under § 2254. See

Estelle v. McGuire, 502 U.S. 62 67–68 (1991) (“it is not the province of a federal habeas court to

reexamine state-court determinations on state-law questions”); Weeks v. Angelone, 176 F.3d 249,

262 (4th Cir.1999) (“when a petitioner’s claim rests solely upon an interpretation of state case

law and statutes, it is not cognizable on federal habeas review”).

       Habeas petitions are examined under a deferential standard of review. The habeas statute

provides:

       A federal court reviewing a habeas petition that has already been adjudicated on
       the merits in state court [must] give considerable deference to the state court
       decision. A federal court may not grant habeas relief unless the state court arrived
       at a decision that was contrary to, or involved an unreasonable application of,
       clearly established Federal law, as determined by the Supreme Court of the
       United States, or a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.

Nicolas v. Atty. Gen. of Maryland, 820 F.3d 124, 129 (4th Cir. 2016) (internal quotation marks

and citation omitted) (quoting 28 U.S.C. § 2254(d). The habeas court “must presume that the

state court’s factual findings are correct unless the petitioner rebuts those facts by clear and

convincing evidence,” and the court “cannot disturb the state court’s ruling simply because it is

incorrect; it must also be unreasonable.” Id.

       A state court’s decision is contrary to established federal law when the state court has

arrived at a conclusion opposite to that reached by the Supreme Court on a question of law, or

confronted facts that are “materially indistinguishable from a relevant Supreme Court” case but

nevertheless arrived at the opposite result. Williams v. Taylor, 529 U.S. 362, 405 (2000); see

Lovitt v. True, 403 F.3d 171, 178 (4th Cir. 2005); Barnes v. Joyner, 751 F.3d 229, 238 (4th Cir.
                                                 6
2014). A federal court “may not issue the writ simply because [the Court] concludes in its

independent judgment that the relevant state-court decision applied established federal law

erroneously or incorrectly.” Lovitt, 403 F.3d at 178 (quoting Williams, 529 U.S. at 411). The

state court’s application of federal law must be unreasonable, not merely incorrect. Id.; see

Barnes, 751 F.3d at 238–39 (state court’s decision is an unreasonable application of clearly

established federal law when the state court identifies the correct governing principle but

unreasonably applies that principle to the facts; application of federal law must be objectively

unreasonable, not merely incorrect).

       Further, procedurally defaulted claims are not subject to substantive federal habeas

corpus review unless certain exceptions apply to excuse the procedural default. A claim is

procedurally defaulted when a petitioner has failed to present it to the highest state court with

jurisdiction to hear it, and the state courts would now find that the petitioner cannot assert that

claim. Mickens v. Taylor, 240 F.3d 348, 356 (4th Cir. 2001) (quoting Breard v. Pruett, 134 F.3d

615, 619 (4th Cir. 1998) ). Procedural default also occurs when a state court declines to consider

the merits of a claim on the basis of an adequate and independent state procedural rule. Yeatts v.

Angelone, 166 F.3d 255, 260 (4th Cir. 1999); see also Gray v. Zook, 806 F.3d 783, 798 (4th Cir.

2015) (“When a petitioner fails to comply with state procedural rules and a state court dismisses

a claim on those grounds, the claim is procedurally defaulted.”). Procedural default may be

excused if a petitioner can demonstrate (1) both cause for the procedural default and that he will

suffer prejudice if the claims are not considered on their merits; or (2) failure to consider the

defaulted claim(s) would result in a miscarriage of justice, i.e. the conviction of someone who is

actually innocent of the offenses. See Murray v. Carrier, 477 U.S. 478, 495-96 (1986); Gray,

806 F.3d at 709; Breard v. Pruett, 134 F.3d 615, 620 (4th Cir. 1998).



                                                7
                                          DISCUSSION

       Respondents argue that Cooper’s first three claims are not cognizable and otherwise fail

on the merits. Additionally, they argue that Cooper’s first, second and fourth grounds claims are

procedurally defaulted3 because, when Cooper had the opportunity to raise them before the

appropriate state courts on appeal, he did not do so. ECF No. 41, pp. 9-12.

       I.      Inconsistent Jury Verdicts (Claims One and Two)

       Cooper claims: 1) the trial court committed error by accepting inconsistent verdicts

under Price v. State, 405 Md. 10 (2008) and 2) the Court of Special Appeals should have

reversed his conviction on the grounds of inconsistent verdicts because trial counsel objected to

the jury instructions although trial counsel failed to object to the inconsistent verdict.

       The trial transcript shows that shortly after the jury retired for deliberations, it sent a

question to the court asking whether it could find Cooper not guilty on the weapons charges

(counts three and four) and find him guilty on the first degree murder charge (count one).

       THE COURT: [] We were asked this question, “If we find him not guilty on
       three and four, but number one hold up a guilty verdict, if we so decide.” Let’s
       answer the question this way—

       MR. MURPHY4: Can I see the question again? That is a simple answer. But, I
       would ask you not to give that simple answer.

       THE COURT: What would you like to see (unclear)?

       MR. MURPHY: Reinstruct on one, two, three and four or rely on your memory
       of what I instructed you as to the law.

       THE COURT: Alright, I am going to overrule the defense objection and allow
       this to go back upstairs. Thank you.

Transcript, ECF No. 41-3 p. 230.

   3
       The court granted Cooper time to respond to assertions of procedural default. ECF No.
42. He disputes his claims are procedurally defaulted but provides no facts in support or to
excuse his default. ECF No. 43.
   4
       Brian Murphy, Esq. represented Cooper at trial. ECF No. 41-1.
                                             8
       On direct appeal, Cooper claimed the jury verdict was inconsistent and impermissible in

light of the Court of Appeals of Maryland’s then recent decision in Price, 405 Md. 10, which

held that inconsistent verdicts would no longer be permitted in criminal cases. ECF No. 7-2 p.

13, ECF No. 7-4. The Court of Appeals made the holding applicable to “similarly situated cases

on direct appeal where the issue was preserved.” Price, 405 Md. at 29. Cooper argued that if it

was error to accept inconsistent verdicts over defense counsel’s objection, then it was error to

instruct the jury, over defense counsel’s objection, that it may return inconsistent verdicts. ECF

No. 7-2 at 12. The Court of Special Appeals rejected Cooper’s claim because defense counsel

did not object to the verdict after it was announced by the jury, counsel had objected only to the

court’s jury instructions. The court noted that that although Cooper’s case was on direct appeal

at the time Price was decided, defense counsel did not preserve the issue for review by objecting

when the verdict was announced. ECF No. 7-4 p. 9.

       Cooper’s second claim of error was that the trial court erred by instructing the jury in a

manner to permit inconsistent verdicts. ECF No. 7-4 p. 10. The Court of Special Appeals found

counsel’s objection sufficient to preserve this issue for review. ECF No. 7-4 p. 10. The court

determined that the circuit court did not commit error by instructing the jury that they could

acquit on the weapons charges and convict on the murder charge because the inconsistency in

this case was factual, rather than legal. ECF No. 7-4 pp. 11-13. The Court of Special Appeals’

opinion reads in part:

       We agree that the inconsistency in this case is factual, rather than legal. We
       examine the elements of the crimes Cooper was accused of:

               Murder is the killing of one human being by another with the
               requisite malevolent state of mind and without justification,
               excuse, or mitigation. These qualifying malevolent states of mind
               are: 1) the intent to kill, 2) the intent to do grievous bodily harm,
               3) the intent to do an act under the circumstances manifesting

                                                9
               extreme indifference to the value of human life (depraved heart),
               or 4) the intent to commit a dangerous felony.

       Ross v. State, 308 Md. 337, 340 (1987) (citation omitted). In addition, to prove
       first-degree murder, the State had to prove that the murder was “willful,
       deliberate, and premeditated.” Md. Code (2002), Criminal Law Article (“CL”), §
       2-201(a). Cooper was acquitted of a violation of CL § 4-IOI(c)(l), which
       provides that: “A person may not wear or carry a dangerous weapon of any kind
       concealed on or about the person.” He was also acquitted of violating CL § 4-
       101(c)(2), which provides: “A person may not wear or carry a dangerous weapon
       ... openly with the intent or purpose of injuring an individual in an unlawful
       manner.” The circuit court instructed the jury that:

               A dangerous weapon is any object that, based on how it is carried
               or used, is capable of causing death or serious bodily injury, such
               as a knife or club. An object may be dangerous even though not
               specifically designed or made for the destruction of life or bodily
               injury, if it is capable of causing serious bodily harm.

       This instruction is compatible with the Maryland Pattern Jury Instruction on the
       topic. See MPJI-Cr 4:35.1. Accord, Brooks v. State, 314 Md. 585, 600 (1989)
       (“for an instrument to qualify as a dangerous or deadly weapon under § 488, the
       instrument must be (1) designed as ‘anything used or designed to be used in
       destroying, defeating, or injuring an enemy, or as an instrument of offensive or
       defensive combat,’” Bennett v. State, 237 Md. [212,] 214-215 [(1964)]; (2) under
       the circumstances of the case, immediately useable to inflict serious or deadly
       harm (e.g., unloaded gun or starter’s pistol useable as a bludgeon); or (3)
       actually used in a way likely to inflict that sort of harm (e.g., cord used as a
       garrote”). Although this definition is quite broad, it does not include parts of the
       human body. Therefore, because a murder can be effected with one’s “bare
       hands” it is not legally inconsistent for a jury to convict the defendant of first-
       degree murder but acquit that same defendant of weapons charges.

ECF No. 7-4 p. 13.

       Inconsistent jury verdicts are permitted in federal criminal prosecutions. See United

States v. Powell, 469 U.S. 57 (1984). The states need not follow this practice. See Edwards v.

Bishop, Civil Action No. RDB-15-1888, 2017 WL 193186 *9-10 (January 18, 2017). Cooper’s

first and second claims are based on state law precedent. As such, they do not state a cognizable

claim on federal habeas review. To the extent Cooper intends to raise a Sixth Amendment

ineffective assistance claim based on trial counsel’s failure timely to object to the inconsistent

                                               10
verdicts, Cooper did not raise this claim during post-conviction proceedings or does not provide

cause to excuse his failure to do so. Thus, the ineffective assistance claim is procedurally

defaulted. For these reasons, the court finds no grounds to award habeas relief based on claims

one or two.

       II.     Admission of Prior Statements (Claim Three)

       Cooper’s third claim is that the trial court violated the doctrine of verbal completeness5

by not admitting the prior statements of a witness Tony Alexander in its entirety. ECF No. 1

p. 3. Alexander testified he is a hack driver who often transported Cooper. Transcript, ECF No.

41-2 p. 154. Alexander testified that on the night of the incident, Cooper was riding in his car.

Cooper got out of the car and started arguing with the victim Scott. Transcript, ECF No. 41-2

pp. 159-162. Alexander observed Scott start to run away and Cooper chased him into an alley.

ECF No. 41-2 pp. 175. As Alexander started to drive off, Cooper came from behind a building

and returned to the car. Alexander drove Cooper home. Transcript, ECF No. 41-2 pp. 178-70.

Later, in the early morning hours after the incident, Alexander learned that Scott had been killed.

He did not contact the police, however.

       The police contacted Alexander, who on April 26, provided a taped statement describing

what he had observed on April 16th. Transcript, ECF No. 41-2 pp. 184-186. Alexander indicated

that there was one occasion before he gave the statement to Detective Ritz when he saw the

   5
       The Court of Special Appeals, quoting Conyers v State, 345 Md. 525, 540-41 (1997),
described Maryland’s doctrine of verbal completeness, as described in the Court of Special
Appeals’ decision is as follows:

       Maryland’s doctrine of verbal completeness is partially codified, at least as to
       timing, in Maryland Rule 5-106, which reads: When a part or all of a writing or
       recorded statement is introduced by a party, an adverse party may require the
       introduction at that time of any other part or any other writing or recorded
       statement which ought in fairness to be considered contemporaneously with it.

ECF No. 7-4 p. 20.
                                                11
Appellant, and at that time he had told the Appellant that he was a suspect in the murder.

According to Alexander, Cooper replied that he knew that. Transcript, ECF No. 41-2 pp. 189-

193.

       At trial, Alexander testified that he later heard that Scott had been stabbed, but he did not

come forward because he did not want to get involved. Transcript, ECF No. 41-2 p. 188.

During Alexander’s testimony, the prosecution moved to introduce portions of a taped statement

Alexander made to police on April 26, 2002, and parts of his testimony from the first trial. Over

defense counsel’s objection, the trial court admitted two portions of Alexander’s prior out-of-

court statements as substantive evidence, finding he was reluctant to testify. Transcript, ECF No.

41-2 pp 192.

       Cooper argued on direct appeal that the statements were not actually inconsistent and

therefore inadmissible as substantive evidence under Maryland Rule 5-802. ECF No. 7-2 p. 22-

32; ECF No. 7-4 p. 14. Cooper also claimed that the trial court erred by refusing to admit the

statements in their entirety, contrary to Maryland’s doctrine of verbal completeness. ECF No. 7-

2 p. 32. The Court of Special Appeals examined Alexander’s statements, finding the admission

harmless error. The court ruled:

       The first statement was initially inconsistent, but the State used Alexander’s
       earlier statement to refresh his recollection. As a result, the jury was already
       aware of the existence and content of the earlier statement, so there was no harm
       in admitting it. In addition, there was testimony from Brown [another witness]
       about the confrontation between Cooper and Scott. The second statement, which
       indicated that people hung out in the alley, actually helped the defense, because
       their theory of the case was that someone else in the alley stabbed Scott.

ECF No. 7-4 p. 19.

       Evidentiary rulings such as those at issue here are generally considered state law matters.

See Estelle, 502 U.S. at 72; Spencer v. Murray, 5 F.3d 758, 763 (4th Cir. 1993) (denying a claim

regarding the reliability of evidence, which invoked neither a constitutional provision nor a
                                                12
constitutional right, because of the failure to state a federal claim); Smith v. Horn, 120 F.3d 400,

414 (3d Cir. 1997) (discussing a state court’s evidentiary ruling must implicate a habeas

petitioner’s federal constitutional rights to be cognizable for federal habeas review). Even if the

admission of evidence were improper, it would only violate a defendant’s constitutional rights if

the ruling “by itself so infected the entire trial that the resulting conviction violates due process.”

Estelle, 502 U.S. at 72 (quoting Cupp v. Naughten, 414 U.S. 141, 147 (1973)). Cooper does not

make such a showing. Accordingly, this claim provides no basis for federal habeas relief.

       III.    Admission of Evidence Regarding Consciousness of Guilt (Fourth Claim)

       Lastly, Cooper claims that failure to turn himself in was not admissible as consciousness

of guilt and admission of the evidence, violated his rights under the Fifth, Sixth, and Fourteenth

Amendments and should not have been presented to the jury. Respondents counter that Cooper

did not present these constitutional claims on direct appeal; thus, they are procedurally defaulted.

Respondents argue that, to the extent Cooper is reasserting the claim he presented on direct

appeal, the claim he raised was predicted on state law, and therefore is not cognizable on federal

habeas review. ECF No. 41 at 11.

       Cooper claimed on direct appeal that the trial court erred in admitting the following

testimony by Tony Alexander:

               Q. Mr. Alexander, when you gave this ride to the Defendant, do you
               recall whether it was before or after you spoke with Detective Ritz on
               April 26, 2002?

               A. I think it was before.

               Q. And when you spoke with the defendant before April 26, 2002, did the
               Defendant say anything to you with regard to his involvement in the
               killing of Elliott Scott?

                                              ***

               A. I told him he was a suspect.
                                                  13
              Q. Did he indicate whether he knew, prior to your telling him he was a
              suspect, that he was, in fact, a suspect in the killing of Elliott Scott?

              MR. MURPHY: Objection.

              THE COURT: Overruled, you may answer.

              A. He said he knew he was a suspect.

ECF No. 7-4 at 22-23. The Court of Special Appeals rejected Cooper’s claim of error, stating:

               This testimony is not quite what the prosecutor was seeking, because it is
       unclear whether Alexander told Cooper he was a suspect and Cooper indicated
       that he already knew, or whether Cooper volunteered that he was a suspect in
       Scott’s murder. Or, the jury could have interpreted the testimony to mean that
       Cooper only knew he was a suspect because Alexander told him.

               In any event, the testimony had no relevance to show consciousness of
       guilt. The mere fact that one is a suspect does not require that one “turn himself
       in;” indeed, police would have had no basis to detain Cooper until they had
       enough evidence to establish probable cause. Presumably, police obtained the
       arrest warrant when they reached this evidentiary threshold. Simply going about
       his life is not remotely equivalent to flight, which has been held to show
       consciousness of guilt. See, e.g., Carter v. State, 10 Md. App. 50, 55 (1970). Nor
       does this scenario constitute an admission by silence, because the fact that he was
       a suspect was true, and Alexander did not testify that he suggested to Cooper that
       he thought Cooper actually committed the crime. See Miller v. State, 231 Md.
       215, 218 (1963) (“if a statement is made by another person in the presence of a
       party to the action, be it civil or criminal, containing assertions of facts which, if
       untrue, the party would under all the circumstances naturally be expected to deny,
       his failure to speak is circumstantial evidence that he believes the statements to be
       true, and his conduct is thus receivable against him as an admission of such
       belief.”) (Citations omitted).

               The testimony could have marginal relevance to show that Cooper had
       knowledge of the crime, although there was testimony that some neighbors were
       in the area when police arrived at the scene, and Cooper could have heard about
       the crime from someone in the neighborhood. Given the fact that this evidence
       was marginally relevant at best, and potentially prejudicial, we conclude that the
       circuit court abused its discretion in admitting it. See United States v. Foutz, 540
       F.2d 733, 740 (4th Cir. 1976) (“The inference that one who flees from the law is
       motivated by consciousness of guilt is weak at best, and the district court properly
       recognized that the strength of the inference is further attenuated when the
       defendant has not actively sought to avoid capture.”) We nevertheless hold that
       the error was harmless beyond a reasonable doubt. The fact that Cooper knew he
       was a suspect suggests knowledge of the police investigation, not the crime itself.
                                                14
       There was a great deal of circumstantial evidence in this case showing Cooper
       was guilty, and this case did not turn on this testimony. We, therefore, affirm
       Cooper’s conviction.

ECF No. 7-4 pp. 23-24.

       Cooper’s claim of evidentiary error is premised on state law and provides no grounds for

the award of federal habeas relief. Further, as Respondents correctly note, constitutional error is

harmless when “it appears ‘beyond a reasonable doubt that the error complained of did not

contribute to the verdict obtained.’” Neder v. United States, 527 U.S. 1, 15 1999) (quoting

Chapman v. California, 386 U.S. 18, 24 (1967)). In Mitchell v. Esparza, 540 U.S. 12, 17–18

(2003), the Supreme Court opined that, where a state court found a constitutional error harmless,

habeas relief could not be granted unless the state court applied harmless-error review in an

“objectively unreasonable” manner. In Cooper’s case, the state court provided a well-reasoned

harmless error analysis explaining why the trial court’s error had no impact on the verdict.

Cooper’s guilt was supported the evidence adduced at trial. This claim provides no grounds for

relief under 28 U.S.C. § 2254(d).

                               CERTIFICATE OF APPEALABILITY

       Rule 11(a) of the Rules Governing § 2254 Cases states that the district court “must issue

or deny a certificate of appealability when it enters a final order adverse to the applicant” in such

cases. 28 U.S.C. § 2253(c)(2). To obtain a certificate of appealability, a habeas petitioner must

make a substantial showing of the denial of a constitutional right. Buck v. Davis, 137 S. Ct. 759,

773 (2017); Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). When a district court rejects

constitutional claims on the merits, a petitioner satisfies this standard by demonstrating that

“jurists of reason could disagree with the district court’s resolution of his constitutional claims or

that jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Buck, 137 S. Ct. at 773. When a petition is denied on procedural grounds, the
                                                 15
petitioner meets this standard by showing that reasonable jurists “would find it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “whether the

district court was correct in its procedural ruling.” Slack, 529 U.S. at 484. Cooper has not made

the requisite showing. Therefore, the court declines to issue a Certificate of Appealability.

Cooper may request that the United States Court of Appeals for the Fourth Circuit issue such a

certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).

                                           CONCLUSION

       For these reasons, the court will by separate order deny and dismiss the petition and

decline to issue a Certificate of Appealability.



November 20, 2019                                         __________/s/_______________
                                                          DEBORAH K. CHASANOW
                                                          United States District Judge




                                                   16
